Case: 20-50425      Document: 00515830276          Page: 1     Date Filed: 04/21/2021




            United States Court of Appeals
                 for the Fifth Circuit                                  United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           April 21, 2021
                                    No. 20-50425                          Lyle W. Cayce
                                                                               Clerk

   Inessa G. Batyukova,

                                                             Plaintiff—Appellant,

                                        versus

   Brandon Lee Doege, #1282,

                                                             Defendant—Appellee.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:19-CV-391


   Before Davis, Southwick, and Costa, Circuit Judges.
   Leslie H. Southwick, Circuit Judge:
          Inessa Batyukova appeals from the district court’s grant of qualified
   immunity and summary judgment to an off-duty sheriff’s deputy on her
   Section 1983 claims. The deputy had been driving his own vehicle when he
   encountered another vehicle stopped in a traffic lane of a four-lane divided
   highway. Batyukova emerged from the stopped vehicle and would not follow
   the deputy’s commands. She brought suit for the deputy’s use of deadly
   force when he perceived she might be reaching for a weapon, and for his
   alleged failure to provide her medical assistance for the injuries she sustained.
   We AFFIRM the grant of qualified immunity and summary judgment.
Case: 20-50425       Document: 00515830276             Page: 2      Date Filed: 04/21/2021




                                        No. 20-50425


               FACTUAL AND PROCEDURAL BACKGROUND 1
           Brandon Doege was a deputy of the Bexar County, Texas Sheriff’s
   Office who worked in the county’s adult-detention center. He was not a
   patrol officer and had not undergone the same training as patrol officers. He
   was, though, commissioned as a peace officer and had received basic training
   for that role.
           Shortly before midnight on June 28, 2018, Deputy Doege was driving
   westbound on U.S. Highway 90 on his way home from a shift. He was in his
   uniform and driving his personal vehicle, which was equipped with red and
   blue police-style lights. After he crossed the line from Bexar County into
   Medina County, Deputy Doege encountered Batyukova’s vehicle stopped in
   the left-hand lane of the highway. Deputy Doege activated his red and blue
   lights and parked behind her so he could render aid. At that time, he called
   911 and informed the Medina County dispatcher that he was an off-duty
   deputy, that he had encountered a vehicle in the middle of the road with its
   hazard lights on, that he was in his personal vehicle with red and blue lights,
   and that he had not yet approached the vehicle.
           Batyukova then began to exit her vehicle. Deputy Doege opened his
   door and yelled out to Batyukova, “let me see your hands” and “get out of
   the vehicle.” She stepped out of the vehicle, which prompted Deputy Doege
   to yell “put your hands on the hood.” Instead of complying with the
   commands, Batyukova gave Deputy Doege the middle finger, shouted “f**k


           1
             The summary-judgment record includes: (1) a composite of the audio from
   Deputy Doege’s 911 call with video from a nearby security camera; (2) excerpts from
   Deputy Doege’s deposition; (3) excerpts from Batyukova’s deposition; (4) an audio
   recording of Batyukova’s interview with the Medina County Sheriff’s Office; (5) the
   Medina County Sheriff’s Office Incident Report; (6) Batyukova’s deemed admissions;
   (7) a news article; and (8) Batyukova’s medical records. The security-camera video is of
   poor quality, revealing little that is helpful regarding the few disputed events.




                                              2
Case: 20-50425      Document: 00515830276          Page: 3    Date Filed: 04/21/2021




                                    No. 20-50425


   you,” and said that she hated America. Still on the line with 911, Deputy
   Doege asked the dispatcher to send a police unit.
          It is undisputed that, over the course of the short encounter,
   Batyukova yelled “f**k you,” “f**k America,” and “I hate America.” The
   parties dispute whether Batyukova also said “death to America” and
   “you’re going to f**king die tonight.”          Deputy Doege testified that
   Batyukova made those statements and that they contributed to his fearing for
   his life, but Batyukova denies doing so.
          After requesting a police unit, Deputy Doege again yelled “put your
   hands on the hood.” He also asked her “what is going on” as she continued
   to shout expletives. After ignoring almost every command Deputy Doege
   gave, Batyukova began to walk towards Deputy Doege’s vehicle. Deputy
   Doege quickly put his vehicle in reverse and backed up to maintain distance.
          Batyukova stopped her approach when Deputy Doege exited his
   vehicle and drew his weapon. Standing behind his door, Deputy Doege yelled
   “get down now” and “let me see your hands.” At that point, with a cigarette
   in one hand, Batyukova reached her other hand towards the waistband of her
   pants. Her hand went behind her back and disappeared from Deputy
   Doege’s view. An instant later, Deputy Doege fired five shots. Bullets struck
   her wrist, leg, and abdomen.
          The video evidence shows that, immediately after shooting, Deputy
   Doege told the dispatcher “shots fired, shots fired . . . she reached behind her
   back.” In his deposition, he testified that it was the combination of her saying
   “you’re going to f**king die tonight” and her hand reaching behind her back
   towards her waistband that made him fear for his life. According to his
   statement to the Medina County Sheriff’s Office, when Batyukova “reached
   behind her towards her waistband,” Deputy Doege “thought she was
   reaching for a weapon to kill [him]” and “was in fear for [his] life.”




                                          3
Case: 20-50425     Document: 00515830276           Page: 4   Date Filed: 04/21/2021




                                    No. 20-50425


          After the incident, Batyukova told news reporters that she was
   attempting to “moon” Deputy Doege. Similarly, she told Medina County
   investigators that she was attempting to show Deputy Doege her “beautiful
   a**.” In her deposition nearly two years later, she contradicted her previous
   accounts and claimed that she never attempted to moon Deputy Doege.
   Regardless, it is conclusively established by deemed admission that
   Batyukova “reached toward[s] [her] waistband because [she] intended to
   lower [her] pants in order to display [her] buttocks to Deputy Doege.”
          Other undisputed facts are that after Deputy Doege shot Batyukova,
   he immediately informed the dispatcher that shots had been fired, that
   Batyukova was injured, and that he needed assistance. He told the dispatcher
   “I need someone now” and “she is not moving.” The dispatcher responded
   that “units are on their way.”
          A few seconds later, Batyukova’s vehicle horn began to blare, which
   caused Deputy Doege to believe someone else was in the vehicle. Deputy
   Doege approached her vehicle to check for others but did not see anyone
   inside the vehicle or in the nearby median.
          Deputy Doege returned to his vehicle to search for a first aid kit but
   soon remembered that he did not have one with him. While he was behind
   his vehicle, Batyukova began to move slightly. Her movements prompted
   Deputy Doege to order her again to show her hands. A few moments later,
   officers from the Medina County Sheriff’s Office and the Castroville Police
   Department arrived. Deputy Doege told them he had not fully cleared the
   vehicle, the surrounding area, or Batyukova. Other officers apparently
   handled traffic control, and Deputy Doege and a Medina County deputy
   proceeded to check Batyukova’s vehicle again but found nobody else. The
   Medina County deputy then approached Batyukova, determined that she was
   breathing and responsive, and stayed with her until EMS arrived. EMS




                                         4
Case: 20-50425     Document: 00515830276          Page: 5   Date Filed: 04/21/2021




                                   No. 20-50425


   arrived about 15 minutes after she was shot. Batyukova had several gunshot
   wounds, a fractured wrist, and an exposed bone.          She had also lost
   approximately 1,500 mL of blood. She survived her wounds.
          Batyukova brought suit against Deputy Doege under 42 U.S.C.
   § 1983. She then amended her complaint to add several defendants —
   including both Bexar and Medina Counties and their sheriff departments —
   and new factual allegations and claims.        The district court eventually
   dismissed her claims against every other defendant, which left only Deputy
   Doege. Her claims against Deputy Doege included: (1) Fourth Amendment
   excessive force based on pointing his weapon at her; (2) Fourth Amendment
   excessive force based on shooting her; (3) First Amendment retaliation for
   shooting her in response to her engagement in protected activity; and
   (4) Fourteenth Amendment deliberate indifference for failing to render
   adequate medical assistance.
          During discovery, Batyukova failed to respond to Deputy Doege’s
   first set of requests for admission within the 30-day deadline set by Federal
   Rule of Civil Procedure 36(a)(3). After discovery closed, Deputy Doege filed
   a motion for summary judgment that asserted qualified immunity. His
   motion relied on many of the facts deemed admitted by Batyukova’s failure
   to respond to the admission requests in a timely manner. The next day,
   Batyukova filed her own motion for summary judgment on one of her
   excessive-force claims and finally produced responses to Deputy Doege’s
   discovery requests. Two weeks later, Batyukova moved for leave to amend
   her discovery responses, i.e., to withdraw her deemed admissions. The
   magistrate denied the motion.
         The district court granted Deputy Doege’s motion for summary
   judgment. Relying in large part on the deemed-admitted facts, the court




                                         5
Case: 20-50425       Document: 00515830276            Page: 6     Date Filed: 04/21/2021




                                       No. 20-50425


   found no Fourth, First, or Fourteenth Amendment violations. 2 It did not
   analyze whether the law was clearly established for any of her claims.
   Batyukova timely appealed.


                                     DISCUSSION
          “We review a grant of summary judgment de novo, applying the same
   standard as the district court.” Valderas v. City of Lubbock, 937 F.3d 384, 388
   (5th Cir. 2019). Summary judgment is appropriate “if the movant shows that
   there is no genuine dispute as to any material fact and the movant is entitled
   to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A dispute is
   genuine if the evidence is such that a reasonable jury could return a verdict
   for the nonmoving party.” Dyer v. Houston, 964 F.3d 374, 379 (5th Cir.
   2020). “A fact is material if its resolution could affect the outcome of the
   action.” Id. at 379 (quotation marks omitted).
          On appeal from summary judgment, we view the facts in the light most
   favorable to the nonmoving party and draw all reasonable inferences in that
   party’s favor.     Joseph v. Bartlett, 981 F.3d 319, 325 (5th Cir. 2020).
   “Conclusory allegations and denials, speculation, improbable inferences,
   unsubstantiated assertions, and legalistic argumentation” will not survive
   summary judgment. Orr v. Copeland, 844 F.3d 484, 490 (5th Cir. 2016).
   Whenever possible, we will “give greater weight . . . to the facts evident from
   video recordings.” Valderas, 937 F.3d at 388. However, the facts deemed
   admitted by Batyukova’s failure to respond in a timely manner “are



          2
            The district court combined Batyukova’s two Fourth Amendment claims. On
   appeal, Batyukova does not contest summary judgment on her claim based on Deputy
   Doege pointing his weapon at her. She therefore waives appellate review of that claim.
   Adams v. Unione Mediterranea Di Sicurta, 364 F.3d 646, 653 (5th Cir. 2004).




                                             6
Case: 20-50425        Document: 00515830276              Page: 7       Date Filed: 04/21/2021




                                         No. 20-50425


   conclusive as to the matters admitted.” In re Carney, 258 F.3d 415, 420 (5th
   Cir. 2001). Those facts “cannot be overcome” at the summary-judgment
   stage by pointing to contradictory evidence. Id.
           The defense of qualified immunity “alters the usual summary
   judgment burden of proof.” Valderas, 937 F.3d at 389. Once a defendant
   properly raises the defense, the burden shifts to the plaintiff to demonstrate
   that the defendant is not entitled to the defense’s protection. Garza v.
   Briones, 943 F.3d 740, 744 (5th Cir. 2019). An officer is entitled to qualified
   immunity if the officer’s conduct either did not violate a federal right of the
   plaintiff or that right was not clearly established at the time of the relevant
   events. Dyer, 964 F.3d at 380. We can base a decision to allow the immunity
   on either part of the analysis alone. Morrow v. Meachum, 917 F.3d 870, 874
   (5th Cir. 2019). The district court reached only the issue of whether any
   constitutional violation occurred. Because we review the grant of a summary
   judgment using the same standards as the district court, Valderas, 937 F.3d
   at 388, we can and do resolve the appeal of Batyukova’s excessive-force claim
   based on the other qualified-immunity consideration: whether the law was
   clearly established that the deputy’s actions violated Batyukova’s Fourth
   Amendment right to be free from excessive force. 3
   I.      Fourth Amendment excessive force
           Batyukova’s excessive-force claim “is governed by the Fourth
   Amendment’s ‘reasonableness’ standard.” Plumhoff v. Rickard, 572 U.S.
   765, 774 (2014). An officer violates the right to be free from excessive force


           3
             No questions have been raised in this case regarding the possible effect on the
   usual analysis of qualified immunity of the fact that the deputy was off duty, was employed
   at a detention facility, and may not have been trained to make traffic stops, to decide
   whether to detain individuals, or to respond to firearms-based emergencies. In light of such
   questions not being posed, we do not answer them today.




                                                7
Case: 20-50425       Document: 00515830276          Page: 8    Date Filed: 04/21/2021




                                     No. 20-50425


   “when a seized person suffers an injury that results directly and only from a
   clearly excessive and objectively unreasonable use of force.” Joseph, 981 F.3d
   at 332.     We conduct a “‘necessarily fact-intensive’ and case-specific
   inquiry.” Id. (quoting Poole v. City of Shreveport, 691 F.3d 624, 628 (5th Cir.
   2012)).
          The reasonableness of an officer’s use of force “requires careful
   attention to the facts and circumstances of each particular case.” Graham v.
   Connor, 490 U.S. 386, 396 (1989). This usually includes consideration of
   “the severity of the crime at issue, whether the suspect poses an immediate
   threat to the safety of the officers or others, and whether he is actively
   resisting arrest or attempting to evade arrest by flight.” Id. In cases involving
   the use of deadly force, though, “our ‘objective reasonableness’ balancing
   test is constrained.” Flores v. City of Palacios, 381 F.3d 391, 399 (5th Cir.
   2004). “The use of deadly force violates the Fourth Amendment unless ‘the
   officer has probable cause to believe that the suspect poses a threat of serious
   physical harm, either to the officer or to others.’”         Romero v. City of
   Grapevine, 888 F.3d 170, 176 (5th Cir. 2018) (quoting Tennessee v. Garner, 471
   U.S. 1, 11 (1985)). Stated differently, “[a]n officer’s use of deadly force is
   not excessive, and thus no constitutional violation occurs, when the officer
   reasonably believes that the suspect poses a threat of serious harm.” Manis
   v. Lawson, 585 F.3d 839, 843 (5th Cir. 2009).
             “[W]e are careful to avoid ‘second-guessing a police officer’s
   assessment, made on the scene, of the danger presented by a particular
   situation.’” Garza, 943 F.3d at 745 (quoting Ryburn v. Huff, 565 U.S. 469,
   477 (2012)). “The calculus of reasonableness must embody allowance for
   the fact that police officers are often forced to make split-second judgments
   — in circumstances that are tense, uncertain, and rapidly evolving — about
   the amount of force that is necessary in a particular situation.” Graham, 490
   U.S. at 396–97.



                                          8
Case: 20-50425       Document: 00515830276             Page: 9      Date Filed: 04/21/2021




                                        No. 20-50425


          In this case, Batyukova’s deemed admissions conclusively establish
   the following facts. She ignored Deputy Doege’s commands to show her
   hands and to place her hands on the hood of her vehicle. Instead, she gave
   him the middle finger and shouted expletives at him. She then started
   walking towards Deputy Doege, which prompted him to reverse his vehicle
   to maintain distance. She failed to comply with his subsequent command to
   “get down.” Then, Batyukova reached for her waistband.
          Other uncontroverted summary-judgment evidence shows that
   Deputy Doege observed Batyukova reach behind her back, that her hand
   disappeared from view, and that Deputy Doege feared that she was reaching
   for a weapon. 4
          The district court determined that “a reasonable officer in Doege’s
   position would have believed Batyukova posed an immediate threat to his
   safety” and that his “decision to use deadly force was objectively reasonable
   under the circumstances.” The court concluded that Batyukova failed to
   demonstrate a Fourth Amendment violation, a conclusion that resulted in the
   grant of qualified immunity without needing to consider whether the law
   supporting a violation was clearly established.
          We resolve the appeal of Batyukova’s excessive-force claim on
   whether the right she claims was clearly established at the time of the alleged
   misconduct. See Dyer, 964 F.3d at 380. Batyukova must show that the law
   was “sufficiently clear” at that time “that every reasonable official would



          4
             Although Batyukova testified that she never attempted to moon Deputy Doege,
   her deemed admissions and her own statements to investigators and reporters said
   otherwise. Regardless, she has not argued in this appeal that her hand never went behind
   her back or disappeared from view. Accordingly, she has not genuinely disputed Deputy
   Doege’s testimony that she reached behind her back and that her hand disappeared from
   his view. Her undisputed reach “towards her waistband” mandates the same result.




                                              9
Case: 20-50425     Document: 00515830276           Page: 10    Date Filed: 04/21/2021




                                    No. 20-50425


   have understood that what he [was] doing violate[d] that right.” Mullenix v.
   Luna, 577 U.S. 7, 11 (2015). There are two ways to demonstrate clearly
   established law. Under the first approach, the plaintiff may “identify a case”
   or “body of relevant case law” in which “an officer acting under similar
   circumstances . . . was held to have violated the [Constitution].” Joseph, 981
   F.3d at 330 (quoting District of Columbia v. Wesby, 138 S. Ct. 577, 590 (2018)).
   This approach “do[es] not require a case directly on point,” but “existing
   precedent must have placed the statutory or constitutional question beyond
   debate.” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011). In the excessive-force
   context, “officers are entitled to qualified immunity unless existing
   precedent ‘squarely governs’ the specific facts at issue.” Kisela v. Hughes,
   138 S. Ct. 1148, 1153 (2018) (quoting Mullenix, 577 U.S. at 13).
          Under the second approach, “there can be the rare ‘obvious case,’
   where the unlawfulness of the officer’s conduct is sufficiently clear even
   though existing precedent does not address similar circumstances.” Wesby,
   138 S. Ct. at 590 (quoting Brosseau v. Haugen, 543 U.S. 194, 199 (2004)). As
   for the potential for an obvious violation of rights, Batyukova argues that all
   reasonable officers would have known they could not use deadly force against
   someone who clearly posed no threat. Because that does not describe the
   facts of this case, we will say no more about the category of an obvious
   constitutional violation.
          To overcome qualified immunity in this case, Batyukova must show
   that clearly established law prohibited using deadly force against a person
   who (1) repeatedly ignored commands, such as to show her hands, to place
   her hands on the hood of her vehicle, or to get down; and then (2) reached
   her hand behind her back towards her waistband, which the officer perceived
   to be a reach for a weapon to use against him.




                                         10
Case: 20-50425     Document: 00515830276             Page: 11     Date Filed: 04/21/2021




                                      No. 20-50425


          Batyukova discusses quite a few precedents. We will discuss the
   significant ones in groups of somewhat-similar fact patterns.
          1.      Force against suspects not resisting or attempting to flee
          Our first group of precedents includes those in which this court
   recognized that officers violate the Fourth Amendment when they tase, slam,
   or strike suspects or arrestees who are not actively resisting arrest or
   attempting to flee. In one, officers executing an arrest warrant threw a
   suspect to the ground, tased him twice, choked him, punched and kicked him,
   pressed his face into the ground, and pulled his hands behind his back to
   handcuff him. Darden v. City of Fort Worth, 880 F.3d 722, 725 (5th Cir. 2018).
   The evidence was that the suspect had complied with the officers’ orders and
   never resisted arrest. Id. at 731. We held that “it was clearly established that
   violently slamming or striking a suspect who is not actively resisting arrest
   constitutes excessive use of force.” Id. at 733. Similarly, in the precedent on
   which the Darden court relied, we held that it violated clearly established law
   to “forcefully slam [an arrestee’s] face into a vehicle while she was restrained
   and subdued.” Bush v. Strain, 513 F.3d 492, 502 (5th Cir. 2008). The
   evidence viewed in the light most favorable to the plaintiff in Bush showed
   that “she was not resisting arrest or attempting to flee.” Id.
          Neither Darden nor Bush clearly establish a constitutional violation in
   this case. Those cases did not involve, as this case does, an adversarial and
   non-compliant person’s reach for what might have been a weapon.
          2.     Deadly force against someone not posing an imminent threat
          Batyukova also asserts substantial similarity of the facts here with a
   precedent in which, after a 12-minute encounter, deputies shot and killed a
   knife-wielding suspect who was 30 feet away from everyone and standing in
   a surrender pose. Amador v. Vasquez, 961 F.3d 721, 724–26 (5th Cir. 2020).
   We held that at the time of the 2015 encounter, “[e]very reasonable officer




                                           11
Case: 20-50425     Document: 00515830276            Page: 12   Date Filed: 04/21/2021




                                     No. 20-50425


   would have understood that using deadly force on a man holding a knife, but
   standing nearly thirty feet from the deputies, motionless, and with his hands
   in the air for several seconds, would violate the Fourth Amendment.” Id. at
   730.
          Amador does not clearly establish a constitutional violation in this
   case, either. It is distinguishable in two material respects. First, the suspect
   was wielding a knife while standing too far away to be an immediate danger.
   See id. Second, by the time the deputies in Amador shot, the suspect “had
   his hands in the air in a surrender position; and stood stationary in the
   officers’ line of sight.” Id. at 729. Surrender diminished, if not dispelled, the
   threat the suspect posed. Those facts are not comparable to the situation of
   Deputy Doege, who believed that Batyukova was reaching for a weapon that
   could endanger him, and there was no evidence of surrender.
          More factually comparable are two precedents in which the use of
   deadly force was held to be reasonable because the officer had reason to
   perceive a threat of serious harm. In one, it was reasonable to use deadly
   force when the officer perceived a suspect’s sudden reach towards his
   waistband “to be consistent with a suspect retrieving a weapon.” Salazar-
   Limon v. City of Hous., 826 F.3d 272, 275, 278 (5th Cir. 2016). We have also
   held that the use of deadly force is reasonable when a person, “in defiance of
   the officers’ contrary orders, reached under the seat of his vehicle and
   appeared to retrieve an object that [one officer] reasonably believed to be a
   weapon.” Manis, 585 F.3d at 845. Similarly to the facts of this case, the
   person in Manis was not suspected of criminal activity but, rather, was
   approached because his vehicle was idling on railroad tracks at an
   intersection. Id. at 841. Though there are factual distinctions to be made,
   both Salazar-Limon and Manis involved the use of deadly force following a
   person’s reach for what reasonably could have been a weapon. In both, the
   use of deadly force was held to be reasonable.



                                          12
Case: 20-50425     Document: 00515830276            Page: 13   Date Filed: 04/21/2021




                                     No. 20-50425


          3.     Sudden escalation without justification
          Batyukova also cites several cases in which this court concluded that
   police officers violated the Fourth Amendment by quickly resorting to force
   without adequate justification or provocation.
          In one precedent, officers struck, put in a headlock, and pulled to the
   ground an apparently intoxicated person who pulled his arm away from
   officers who were trying to grab his arm. Trammell v. Fruge, 868 F.3d 332,
   337 (5th Cir. 2017). We held that that law was clearly established as of that
   time “that it was objectively unreasonable for several officers to tackle an
   individual who was not fleeing, not violent, not aggressive, and only resisted
   by pulling his arm away from an officer’s grasp.” Id. at 343.
          In another decision, an officer performed a physical takedown on a
   motorist who had passively resisted the officer’s commands throughout the
   encounter. Hanks v. Rogers, 853 F.3d 738, 742 (5th Cir. 2017). We held that
   the law was clearly established “that an officer violates the Fourth
   Amendment if he abruptly resorts to overwhelming physical force rather than
   continuing verbal negotiations with an individual who poses no immediate
   threat or flight risk, who engages in, at most, passive resistance, and whom
   the officer stopped for a minor traffic violation.” Id. at 747.
          Batyukova also relies on a precedent in which we held that clearly
   established law prohibited striking and tasing a suspect who “committed no
   crime, posed no threat to anyone’s safety, and did not resist the officers or
   fail to comply with a command.” Newman v. Guedry, 703 F.3d 757, 764 (5th
   Cir. 2012). Pivotal to the decision was the fact that “the officers immediately
   resorted to [using a] taser and nightstick without attempting to use physical
   skill, negotiation, or even commands.” Id. at 763.
          The final precedent in this group is one in which a suspect refused to
   exit her vehicle during a traffic stop. Deville v. Marcantel, 567 F.3d 156, 161




                                          13
Case: 20-50425        Document: 00515830276         Page: 14   Date Filed: 04/21/2021




                                     No. 20-50425


   (5th Cir. 2009). There was evidence that the officers “engaged in very little,
   if any, negotiation with her — and . . . quickly resorted to breaking her
   driver’s side window and dragging her out of the vehicle.” Id. at 168. We
   held that “a jury could reasonably find that the degree of force the officers
   used . . . was not justifiable under the circumstances.” Id.
          These decisions do not, individually or collectively, clearly establish a
   constitutional violation here. None involved an officer using deadly force
   against a non-compliant individual who reaches for what might have been a
   weapon. There is little factual support to say that Deputy Doege abruptly
   resorted to force. In fact, he did not use any force against Batyukova until
   she initiated her reach behind her back towards her waistband, which Deputy
   Doege perceived to be a reach for a weapon. “[W]e have never required
   officers to wait until a defendant turns towards them, with weapon in hand,
   before applying deadly force to ensure their safety.” Salazar-Limon, 826
   F.3d at 279 n.6.
          4.     Deadly force against a suspect without sufficient warning
          Batyukova describes the next group of precedents as ones that
   prohibited the “use of deadly force without warning where the suspect posed
   no immediate threat to the officer[] or others.”
          In one of those precedents, officers were searching a wooded area for
   a 17-year-old male reported to be walking around with a handgun. Cole v.
   Carson, 935 F.3d 444, 448 (5th Cir. 2019) (en banc). The officers found the
   teenager holding a gun to his head and shot him. Id. at 448–49. We held that
   it violated the law clearly established at that time to shoot a suicidal teenager
   who was armed but made no threatening or provocative gestures, posed no
   immediate threat of harm to them, was facing away from the officers, and was
   not warned even though it was feasible to do so. Id. at 455.




                                          14
Case: 20-50425     Document: 00515830276            Page: 15    Date Filed: 04/21/2021




                                     No. 20-50425


          That decision relied on a 1996 decision of this court. Baker v. Putnal,
   75 F.3d 190 (5th Cir. 1996). There, after gunfire caused chaos on a crowded
   beach, officers found and shot a suspect sitting inside a vehicle. Id. at 193.
   We held that it violated the Fourth Amendment to shoot someone four times
   who took no threatening action, was not holding a gun, was not warned, and
   who “may have barely had an opportunity to see [the officer] before [the
   officer] fired his gun.” Id. at 198. As the court explained, “[c]haos on the
   beach and [the suspect’s] mere motion to turn and face [the officer] are not
   compelling reasons” to justify deadly force. Id. The court also explained that
   “[t]he number of shots and the nature of the wounds raise[d] a serious
   question as to the reasonableness of [the officer’s] conduct.” Id. The
   suspect received four gunshot wounds in areas of his body that indicated that
   he was not facing the officer at the time he was shot. Id.
          Both Cole and Baker are distinguishable. Batyukova was undoubtedly
   aware of Deputy Doege’s presence. She repeatedly ignored his commands,
   walked towards him, was actually facing him, and then made a movement
   towards her waistband as if she was reaching for a weapon to use against
   Deputy Doege.
          Batyukova argues that no reasonable officer could have believed that
   it was constitutional to “us[e] deadly force, five gunshots, against an
   individual not suspected of a crime, who posed little to no threat to the officer
   or others, was not fleeing or resisting arrest, and was holding a cigarette.”
   That is not a fair characterization of the facts. Deputy Doege made a split-
   second decision to use deadly force against a non-compliant person who
   made a movement consistent with reaching for a weapon. We cannot say that
   Batyukova posed “little to no threat” to Deputy Doege.




                                          15
Case: 20-50425        Document: 00515830276              Page: 16       Date Filed: 04/21/2021




                                         No. 20-50425


           We conclude that Batyukova failed to identify clearly established law
   prohibiting Deputy Doege’s use of deadly force. The district court’s grant
   of summary judgment on her excessive-force claim is affirmed.
   II.     First Amendment retaliation
           Batyukova claims that Deputy Doege shot her in retaliation for her
   engagement in activity protected by the First Amendment. The district court
   determined that Batyukova failed to show a constitutional violation.
           “‘[A]s a general matter the First Amendment prohibits government
   officials from subjecting an individual to retaliatory actions’ for engaging in
   protected speech.” Nieves v. Bartlett, 139 S. Ct. 1715, 1722 (2019) (quoting
   Hartman v. Moore, 547 U.S. 250, 256 (2006)). “If an official takes adverse
   action against someone based on that forbidden motive, and ‘non-retaliatory
   grounds are in fact insufficient to provoke the adverse consequences,’ the
   injured person may generally seek relief by bringing a First Amendment
   claim.” Id. (quoting Hartman, 547 U.S. at 256).
           There is some uncertainty as to whether Graham v. Connor, 490 U.S.
   386 (1989), precludes a First Amendment retaliation claim based on an
   officer’s use of excessive force during a seizure. 5 In Graham, the Supreme



           5
             District courts in our circuit have reached competing conclusions. Compare
   Ybarra v. Davis, 489 F. Supp. 3d 624, 632 (W.D. Tex. 2020) (holding that a plaintiff may
   bring a First Amendment claim for post-arrest retaliation that is “[s]eparate from the
   Fourth Amendment excessive force claim”), with Price v. Elder, 175 F. Supp. 3d 676, 679
   (N.D. Miss. 2016) (holding “that the Fourth Amendment functions as the exclusive
   remedy”).
           We do not find clarity in out-of-circuit precedents, either. The Eighth Circuit held
   in one case that force applied after a plaintiff asked an officer if he had a warrant
   “implicate[d] the protections of the Fourth Amendment and that no cognizable § 1983
   First Amendment claim ha[d] been asserted.” Anderson v. Franklin Cnty., 192 F.3d 1125,
   1132 (8th Cir. 1999). Since then, it has allowed a First Amendment claim for retaliatory use




                                               16
Case: 20-50425        Document: 00515830276              Page: 17       Date Filed: 04/21/2021




                                          No. 20-50425


   Court rejected the argument that excessive force could be asserted “under a
   ‘substantive due process’ approach.” Id. at 395. In doing so, the Court
   explicitly held “that all claims that law enforcement officers have used
   excessive force — deadly or not — in the course of an arrest, investigatory
   stop, or other ‘seizure’ of a free citizen should be analyzed under the Fourth
   Amendment and its ‘reasonableness’ standard.” Id. In this case, neither
   party has addressed whether Graham forecloses a First Amendment claim for
   retaliatory use of force. The district court did not address that possibility.
   We leave the question for another day because it is not necessary to our
   resolution of this appeal.
           For a First Amendment retaliation claim, a plaintiff must
   demonstrate: (1) she was engaged in constitutionally protected activity;
   (2) the officer’s action caused her to suffer an injury that would chill a person
   of ordinary firmness from continuing to engage in that activity; and (3) the
   officer’s adverse actions were substantially motivated against her exercise of
   constitutionally protected activity. Alexander v. City of Round Rock, 854 F.3d
   298, 308 (5th Cir. 2017).
           “To prevail on such a claim, a plaintiff must establish a ‘causal
   connection’ between the government defendant’s ‘retaliatory animus’ and
   the plaintiff’s ‘subsequent injury.’” Nieves, 139 S. Ct. at 1722 (quoting
   Hartman, 547 U.S. at 259). The officer’s retaliatory motive “must cause the
   injury.” Id. “Specifically, it must be a ‘but-for’ cause, meaning that the
   adverse action against the plaintiff would not have been taken absent the




   of force to proceed where an officer pepper sprayed a plaintiff in response to asking for the
   officer’s badge number. See Peterson v. Kopp, 754 F.3d 594, 603 (8th Cir. 2014).




                                                17
Case: 20-50425     Document: 00515830276           Page: 18   Date Filed: 04/21/2021




                                    No. 20-50425


   retaliatory motive.” Id. A First Amendment retaliation claim fails if the
   “action would have been taken anyway.” Hartman, 547 U.S. at 260.
          The first two elements are not in dispute. Batyukova was engaged in
   protected activity during her encounter with Deputy Doege and being shot
   would chill a person of ordinary firmness from engaging in protected activity.
   Focusing on causation, the district court concluded that “Batyukova did not
   present evidence that her speech and expressive conduct was a but-for cause
   of the shooting.”
          The undisputed evidence shows that, during the encounter,
   Batyukova said “f**k you,” “f**k America,” and “I hate America.” She
   also engaged in the expressive conduct of displaying her middle finger to the
   deputy.
          The parties dispute whether Batyukova also said “death to America”
   and “you’re going to f**king die tonight.” In her deposition and in her
   motion for summary judgment, Batyukova denied saying either. At oral
   argument in this appeal, Batyukova’s counsel denied any reliance on these
   statements for her First Amendment claim. Her counsel expressly conceded
   that her First Amendment claim only asserts that she was shot because she
   said “f**k you,” “f**k America,” and “I hate America,” and because she
   gave Deputy Doege the middle finger.
          On appeal from summary judgment, we are required to view the facts
   in the light most favorable to the nonmovant; here, Batyukova. See Joseph,
   981 F.3d at 325. We are to analyze whether the facts alleged or shown by the
   plaintiff make out a claim for First Amendment retaliation. See Pasco v.
   Knoblauch, 566 F.3d 572, 579 (5th Cir. 2009). Accordingly, the question
   before us is whether any of the speech or expressive conduct that Batyukova
   alleges to have engaged in was a but-for cause of being shot.




                                         18
Case: 20-50425     Document: 00515830276           Page: 19    Date Filed: 04/21/2021




                                    No. 20-50425


          In his deposition, Deputy Doege testified that he shot Batyukova
   because he feared for his life on account of her saying “you’re going to
   f**king die tonight” and reaching her hand behind her back towards her
   waistband. At another point in his deposition, he testified that the two
   statements that contributed to his fears were “you’re going to f**king die
   tonight” and “death to America.” Batyukova has repeatedly denied making
   these statements and rejected any reliance on them during oral argument.
   Thus, these statements are not a component of her First Amendment claim.
          There is no record evidence to support the conclusion that the
   protected activity Batyukova alleges she engaged in was a but-for cause of
   being shot. Deputy Doege testified that Batyukova saying “f**k America”
   did not cause him to fear. Nor did her saying “f**k you.” Further, there is
   nothing in the record to suggest that her saying “I hate America” or giving
   Deputy Doege the middle finger caused him to fear for his life. As a result,
   Batyukova has not presented any summary-judgment evidence that her
   engagement in protected speech caused Deputy Doege to shoot her. She
   therefore cannot show that she would not have been shot absent her
   engagement in protected activity.
          The timeline of events also supports this conclusion. Deputy Doege
   did not discharge his firearm at Batyukova when she began shouting
   expletives at him. He did not fire at Batyukova as she was walking towards
   him. Rather, he shot her when she reached her hand behind her back towards
   the waistband of her pants. The temporal gap between the protected activity
   on which Batyukova relies and being shot, as well as the intervening reach
   towards her waistband, supports the conclusion that her protected activity
   was not a but-for cause of being shot. Her First Amendment claim therefore
   fails. Nieves, 139 S. Ct. at 1722; Alexander, 854 F.3d at 308.




                                          19
Case: 20-50425     Document: 00515830276           Page: 20   Date Filed: 04/21/2021




                                    No. 20-50425


          The district court’s grant of summary judgment on Batyukova’s First
   Amendment claim is affirmed.
   III.   Fourteenth Amendment deliberate indifference
          Batyukova also challenges summary judgment on her Fourteenth
   Amendment claim for deliberate indifference to her medical needs. The
   district court granted summary judgment because it found no evidence that
   Deputy Doege was deliberately indifferent and no evidence that she suffered
   harm as a result of any delay in receiving medical care.
          The Due Process Clause of the Fourteenth Amendment guarantees
   detainees the right “not to have their serious medical needs met with
   deliberate indifference on the part of the confining officials.” Thompson v.
   Upshur Cnty., 245 F.3d 447, 457 (5th Cir. 2001). This guarantee “require[s]
   the responsible government or governmental agency to provide medical care
   to persons . . . who have been injured while being apprehended by the police.”
   Mason v. Lafayette City-Par. Consol. Gov’t, 806 F.3d 268, 279 (5th Cir. 2015).
   These protections usually apply to pretrial detainees who have been
   apprehended on account of criminal activity. See Dyer, 964 F.3d at 380.
   Deputy Doege was in his uniform, in a vehicle displaying red and blue police-
   style lights, identified himself to the dispatcher as an off-duty deputy, and
   restrained Batyukova’s liberty by shooting her. That is enough to conclude
   that the Fourteenth Amendment required the “confining officials” to
   provide reasonable medical care. Thompson, 245 F.3d at 457–58; see also
   Hernandez v. Tex. Dep’t of Prot. & Regul. Servs., 380 F.3d 872, 880 & n.1 (5th
   Cir. 2004) (explaining that these duties fall on “state actors”).
          To prevail on a claim of deliberate indifference under the Fourteenth
   Amendment, “[t]he plaintiff must show that an officer acted with subjective
   knowledge of a substantial risk of serious medical harm, followed by a
   response of deliberate indifference.” Mason, 806 F.3d at 279 (quoting Hill v.




                                         20
Case: 20-50425     Document: 00515830276            Page: 21    Date Filed: 04/21/2021




                                     No. 20-50425


   Carroll Cnty., 587 F.3d 230, 238 (5th Cir. 2009)). “[The] plaintiff must show
   that the officials refused to treat [her], ignored [her] complaints, intentionally
   treated [her] incorrectly, or engaged in any similar conduct that would clearly
   evince a wanton disregard for any serious medical needs.” Id. (quotation
   marks omitted) (quoting Domino v. Tex. Dep’t of Crim. Just., 239 F.3d 752,
   756 (5th Cir. 2001)). If the plaintiff relies on delay as the basis of the claim,
   then the plaintiff must show that the delay “results in substantial harm.”
   Westfall v. Luna, 903 F.3d 534, 551 (5th Cir. 2018). Pain suffered during that
   delay, though, can constitute substantial harm. Id.
          Deputy Doege had “subjective knowledge of a substantial risk of
   serious medical harm.” See Mason, 806 F.3d at 279. Deputy Doege shot
   Batyukova several times. Batyukova fell to the ground and lay motionless.
   Deputy Doege immediately requested assistance, which evinces his
   awareness of Batyukova’s need for medical care. At issue is whether Deputy
   Doege responded with deliberate indifference. See id.
          Viewing the facts in the light most favorable to Batyukova, even
   though Deputy Doege did not personally render medical treatment to
   Batyukova, he immediately informed emergency dispatch that shots had been
   fired, that Batyukova was injured, and that she needed assistance. We cannot
   say he ignored Batyukova, refused to treat her, or displayed wanton disregard
   for her medical needs. See Mason, 806 F.3d at 279.
          In contrast is one of our decisions in which deliberate-indifference
   claims arose from officers’ failure to inform jail personnel of a pretrial
   detainee’s injuries when they delivered him to the jail. Dyer, 964 F.3d at 381–
   82. We held that a reasonable jury could find that the officers “acted with
   deliberate indifference by failing to seek medical attention, by failing to
   inform jail personnel about [the detainee’s] injuries, and by informing jail
   personnel only that [the detainee] had been ‘medically cleared’ before




                                          21
Case: 20-50425     Document: 00515830276           Page: 22   Date Filed: 04/21/2021




                                    No. 20-50425


   arriving at the jail.” Id. at 382. Here, Deputy Doege immediately sought
   medical attention.
          Batyukova relies on the fact that Deputy Doege did not “individually”
   provide medical care. Although that is true, a Medina County deputy did
   render aid. That deputy approached Batyukova, determined that she was
   breathing and responsive, and stayed with her until EMS arrived. In Mason,
   the fact that one officer “did not personally participate” in the rendering of
   medical care did not constitute deliberate indifference. 806 F.3d at 279.
   There, three officers responded to a reported armed robbery at an apartment,
   and one of the officers shot the person suspected of the robbery. Id. at 272–
   73. After the shooting, the defendant–officer called an ambulance, left the
   apartment to return a police canine to the patrol vehicle, and returned to find
   other officers addressing the suspect’s wounds. Id. at 279. We consider the
   facts of Mason to be closely analogous. Accordingly, that Deputy Doege was
   not the officer personally to approach Batyukova does not amount to
   deliberate indifference.
          The only possibly meaningful difference between Mason and this case
   is the delay between the shooting and the moment the Medina County deputy
   approached Batyukova. At most, the delay was 15 minutes, which is the
   amount of time between Batyukova being shot and EMS arriving. We
   acknowledge that 15 minutes appears to be a long time to be left on the ground
   while bleeding from gunshot wounds. It does not, however, amount to a
   legally cognizable claim for deliberate indifference because Batyukova has not
   presented any evidence that the delay resulted in “substantial harm.”
   Mendoza v. Lynaugh, 989 F.2d 191, 195 (5th Cir. 1993).
          There is no indication that the delay between being shot and being
   approached, either by the Medina County deputy or EMS, increased




                                         22
Case: 20-50425        Document: 00515830276              Page: 23       Date Filed: 04/21/2021




                                          No. 20-50425


   Batyukova’s risk of bodily harm or death. 6 Nor is there any indication that
   the delay caused pain that would have been alleviated had she been
   approached by an on-scene deputy at an earlier time. Further, the time taken
   to clear the scene, both initially and subsequently, is a “legitimate
   governmental objective” preventing that delay from being a basis for
   deliberate indifference. Baldwin v. Dorsey, 964 F.3d 320, 327 (5th Cir. 2020)
   (“Pre-trial detainees must be provided with reasonable medical care, unless
   the failure to supply it is reasonably related to a legitimate government
   objective.” (quotation marks omitted)). Finally, EMS arrived within 15
   minutes of the shooting, and there is no indication that it could have arrived
   any sooner.
           Batyukova has not shown that Deputy Doege responded to her
   medical needs with deliberate indifference.
           AFFIRMED.




           6
              Batyukova cites Estate of Baker ex rel. Baker v. Castro, No. H-15-3495, 2018 WL
   4762984 (S.D. Tex. Aug. 31, 2018). It is distinguishable as well as non-binding. There,
   after shooting a suspect, the officer did not provide any medical care, but he did handcuff
   the suspect after he was shot and as he was lying on his face. Id. at *13. The suspect died
   due to blood loss a few minutes later. Id. The court held that jury issues existed as to
   whether the officer was deliberately indifferent. Id. Here, though, there is no evidence that
   the delay between being shot and being treated by the Medina County sheriff or EMS
   resulted in substantial harm. Mendoza, 989 F.2d at 195.




                                                23